Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: 200721019
Release Date: 5/25/2007
CC:ITA:B04 : SJToomey
POSTN-128936-06
UILC:

56.00-00, 55.00-00

date: September 14, 2006
to: William R. Davis
Mining Industry Counsel
(Large & Midsize Business)
from: Lewis J. Fernandez
Associate Chief Counsel
(Income Tax & Accounting)
subject:

Generic Chief Counsel Advice - Adjusted Current Earnings for Certain Mining
Property
This Chief Counsel Advice responds to your request for assistance dated June 15,
2006. Specifically, you have asked our office to address whether § 56(g)(4)(C)(i) of the
Internal Revenue Code applies to mining property placed in service before 1990. This
advice may not be used or cited as precedent.
ISSUE
In computing its adjusted current earnings under § 56(g), is a taxpayer with mining
property placed in service in a taxable year beginning before January 1, 1990, subject
to the adjustment under § 56(g)(4)(C)(i) for the mining property.
CONCLUSION
A taxpayer with mining property placed in service before January 1, 1990, must take
into account the adjustment under § 56(g)(4)(C)(i) in computing adjusted current
earnings if the taxpayer deducts an amount under § 611(a) that is in excess of the
adjusted basis of the mining property for cost depletion purposes.

POSTN-128936-06

2

FACTS
A taxpayer has mines that were placed in service before January 1, 1990. For the tax
years involved in this memorandum, the taxpayer's adjusted basis for cost depletion
purposes, as determined under § 612, is zero and the taxpayer uses percentage
depletion in computing its allowable deduction under § 611(a). In addition, the taxpayer
incurs mining development costs, and for regular tax purposes, deducts those costs
under § 616(a). The taxpayer is required to reduce its § 616(a) deduction by 30 percent
and amortize that 30 percent amount over 60 months under § 291(b).
For alternative minimum tax purposes, the taxpayer, under § 56(a)(2), capitalized the §
616(a) development costs and will amortize those costs over a period of ten years. In
each of the tax years involved, for purposes of calculating its § 57(a)(1) depletion
preference, the taxpayer included in the adjusted basis of the mining property the
development costs incurred in the year but capitalized under § 56(a)(2).
In computing pre-adjustment alternative minimum taxable income (AMTI) in each of the
years involved, the taxpayer reduced the amount of its § 611(a) deduction by the
depletion preference computed under § 57(a)(1). However, because the capitalized
development costs were included in the adjusted basis of the mining property for
purposes of computing the § 57(a)(1) depletion preference, the taxpayer's depletion
preference did not completely offset its § 611(a) deduction. Thus, in computing preadjustment AMTI, the taxpayer deducted an amount under § 611(a) even though its
adjusted basis for cost depletion purposes was zero in those years. The issue for
consideration, therefore, is whether the taxpayer has an adjustment under §
56(g)(4)(C)(i) in computing adjusted current earnings (ACE) since the taxpayer's preadjustment AMTI includes a deduction under § 611(a) that is in excess of the § 611(a)
amount allowable in computing earnings and profits.
LAW AND ANALYSIS
Section 55 imposes an alternative minimum tax (AMT) equal to the excess (if any) of
the tentative minimum tax (TMT) for the taxable year, over the regular tax for the
taxable year. The TMT equals the AMT rate applied to the excess of AMTI for the
taxable year over an exemption amount, reduced by the AMT foreign tax credit for the
taxable year.
Section 55(b)(2) defines AMTI as the taxable income of the taxpayer for the taxable
year, determined with the adjustments provided in §§ 56 and 58, and increased by the
items of tax preference provided in § 57.
Section 56(g)(1) requires corporations to take into account an ACE adjustment in
computing their AMTI. The ACE adjustment is equal to 75 percent of the difference
between the corporation's adjusted current earnings and its pre-adjustment AMTI (AMTI
determined without regard to the ACE adjustment and the AMT net operating loss

POSTN-128936-06

3

deduction). Under § 56(g)(3), ACE is equal to AMTI for the year, determined with the
adjustments provided in § 56(g)(4), and without regard to the ACE adjustment and the
AMT net operating loss deduction.
Section 56(g)(4)(C)(i) provides that, in computing ACE, a deduction is not allowed for
any item that is not deductible for any taxable year for purposes of computing the
corporation's earnings and profits.
Section 1.312-6(c)(1) of the Income Tax Regulations provides that in the case of a
corporation in which depletion or depreciation is a factor in the determination of income,
the only depletion or depreciation deductions to be considered in the computation of the
total earnings and profits are those based on cost or other basis without regard to the
March 1, 1913, value. In computing earnings and profits for any period beginning after
February 28, 1913, the only depletion or depreciation deductions that are to be
considered are those based upon cost or other basis, if the depletable or depreciable
asset was acquired after February 28, 1913. For mines and oil and gas wells,
percentage depletion is not to be taken into consideration in computing the earnings
and profits of a corporation. Thus, under § 1.312-6(c)(1), only depletion deductions
based upon cost depletion are deductible in computing earnings and profits.
Finally, § 56(g)(4)(F)(i) provides that “the allowance for depletion with respect to any
property placed in service in a taxable year beginning after December 31, 1989, shall be
cost depletion determined under section 611.”
Under the present facts, the taxpayer's adjusted basis in the mining property for
purposes of cost depletion is zero. Consequently, the taxpayer's § 611(a) deduction for
purposes of computing earnings and profits is zero. However, the taxpayer's preadjustment AMTI includes amounts deducted under § 611(a). Thus, in accordance with
§ 56(g)(4)(C)(i), the taxpayer must increase its ACE by the amount of its § 611(a)
deduction included in pre- adjustment AMTI.
Taxpayers have argued that § 56(g)(4)(C)(i) does not apply to percentage depletion
deductions. Foremost, taxpayers argue that there is an ACE adjustment item
specifically for percentage depletion (§ 56(g)(4)(F)) and it applies only to property
placed in service after December 31, 1989. Thus, taxpayers argue, it was the intent of
Congress that there be no ACE adjustment for percentage depletion attributable to
mining property placed in service before January 1, 1990. According to taxpayers, the
rules of statutory interpretation demand that the IRS not apply § 56(g)(4)(C)(i) to mines
placed in service before January 1, 1990 because, of the two provisions potentially
applicable to the present facts (§ 56(g)(4)(C)(i) and § 56(g)(4)(F)), § 56(g)(4)(F) is the
more specific provision and it applies only to property placed in service after December
31, 1989.
While it is clear that § 56(g)(4)(F) applies only for mining property placed in service after

POSTN-128936-06

4

December 31, 1989, there is nothing in § 56 or its legislative history suggesting that §
56(g)(4)(C)(i) is not applicable with respect to mining property placed in service before
January 1, 1990. First, § 56(g)(4)(C)(i) includes no exception for depletion in the case
of property placed in service before January 1, 1990. Thus, the literal language of §
56(g)(4)(C)(i) applies when a taxpayer, for its mining property placed in service before
January 1, 1990, deducts an amount under § 611(a) in computing pre-adjustment AMTI
and the taxpayer has a zero basis in the mining property for cost depletion purposes.
Further, when Congress added § 56(g)(4)(F)(ii), which made § 56(g)(4)(F) not
applicable for independent oil and gas producers and royalty owners, it provided that
both §§ 56(g)(4)(F)(ii) and 56(g)(4)(C)(i) are not applicable to the percentage depletion
deduction of certain producers. If the taxpayers’ argument that § 56(g)(4)(C)(i) has no
application to percentage depletion deduction had merit, there would have been no
need to add the reference to § 56(g)(4)(C)(i) in § 56(g)(4)(F)(ii). Apparently, therefore,
Congress believed that, for purposes of computing ACE, § 56(g)(4)(C)(i) could also
operate to disallow percentage depletion deductions for ACE purposes, which we agree
is the correct position.
In addition, the rule of statutory construction requiring the application of specific
provisions over general provisions is of no relevance to the present discussion. A basic
tenet of statutory construction provides as follows: "Where there is no clear intention
otherwise, a specific statute will not be controlled or nullified by a general one,
regardless of the priority of enactment." Morton v. Mancari, 417 U.S. 535 (1993). To
further explain, "Where one statute deals with a subject in general terms, and another
deals with [the subject] in a more detailed way, the two should be harmonized if
possible; but if there is any conflict, the latter will prevail, . . ." Singer, Norman J.,
Sutherland on Statutory Construction § 51.05 (6th ed. 2000).
Thus, the statutory construction rule raised by the taxpayers involves two steps: first, a
determination that there is an irreconcilable conflict between two statutes and then the
resolution of such a conflict in favor of the specific provision over the general provision.
In the present facts, however, the first step is missing - there is no conflict between the
statutes at issue. For mines placed in service before January 1, 1990, it is clear that §
56(g)(4)(F) does not apply and, in our view, only § 56(g)(4)(C)(i) applies. Thus, for
property placed in service before January 1, 1990, there is no inherent conflict between
§ 56(g)(4)(F) and § 56(g)(4)(C)(i). To the contrary, for tax years beginning in 1990 and
subsequent years, the literal language of both §§ 56(g)(4)(F) and 56(g)(4)(C)(i) apply to
a taxpayer that uses percentage depletion in computing pre-adjustment AMTI. Thus, in
those years, the more-specific statute, § 56(g)(4)(F), should apply and § 56(g)(4)(C)(i)
should not. In the present facts, however, the taxpayers’ mines were placed in service
before January 1, 1990, meaning that only § 56(g)(4)(C)(i) applies, there is no statutory
conflict, and there is no need to employ the “specific over general” rule of statutory
construction.
Taxpayers also argue that if § 56(g)(4)(C)(i) operated in the manner advocated by the
IRS there would have been no need to enact § 56(g)(4)(F), which, according to the

POSTN-128936-06

5

taxpayers, is further authority for the position that § 56(g)(4)(C)(i) does not apply to
depletion deductions. However, we are not persuaded by this argument for the reasons
articulated above and because § 56(g)(4)(F) and § 56(g)(4)(C)(i) operate differently
depending on a particular taxpayer’s circumstances. Section 56(g)(4)(F) is a timing
item intended to require taxpayers to include in ACE the difference between the amount
the taxpayer deducts for percentage depletion purposes and the amount that is
allowable for cost depletion purposes. To the contrary, § 56(g)(4)(C)(i) only accounts
for permanent differences in the amount a taxpayer deducts in the current year and that
it is entitled to deduct in the current year and any subsequent year. Section 1.56(g)-1(d)
provides as follows:

[N]o deduction is allowed in computing adjusted current earnings for any
items that are not taken into account in determining earnings and profits for
any taxable year, even if the items are taken into account in determining preadjustment alternative minimum taxable income. . . . An item of deduction is
considered taken into account without regard to the timing of its deductibility
in computing earnings and profits. Thus, to the extent an item is, has been,
or will be deducted for purposes of determining earnings and profits, it does
not increase adjusted current earnings in the taxable year in which it is
deducted for purposes of determining pre-adjustment alternative minimum
taxable income. . . . Thus, only deduction items that are never taken into
account in computing earnings and profits are disallowed in computing
adjusted current earnings under this paragraph (d).
Assume, for example, a taxpayer with a basis for cost depletion purposes of $10 takes a
percentage depletion deduction of $8. If the taxpayer’s cost depletion amount referred
to in § 56(g)(4)(F)(i) is $3 (and § 56(g)(4)(F) applies to the taxpayer), the taxpayer must
include $5 in its ACE under § 56(g)(4)(F). If the mining property was placed in service
before January 1, 1990, the taxpayer would not, however, have an inclusion under §
56(g)(4)(C)(i) because the depletion amount deductible in computing pre-adjustment
AMTI ($8) also is, or will be in future years, deductible for purposes of determining
earnings and profits ($10 is deductible for cost depletion purposes in the current year or
future years). Thus, we do not accept the taxpayers’ argument that applying §
56(g)(4)(C)(i) to percentage depletion deductions makes § 56(g)(4)(F) obsolete.
In conclusion, it is our position that the enactment of § 56(g)(4)(F) does not preclude the
IRS from applying § 56(g)(4)(C)(i) for mining property placed in service before January
1, 1990. Rather, the literal language of § 56(g)(4)(C)(i) applies when a taxpayer, for its
mining property placed in service before January 1, 1990, deducts an amount under §
611(a) in computing pre-adjustment AMTI and the taxpayer has a zero basis in the
mining property for cost depletion purposes.

POSTN-128936-06

6

In accordance with § 6110(k)(3), this document may not be used or cited as precedent.

